EXHIBIT 12.1 ENZON PHARMACEUTICALS, INC. AND SUBSIDIARIESRatio of Earnings to Fixed Charges(in thousands) Year Ended December 31, 2010 2009 2008 2007 2006 Determination of earnings: (Loss) income from continuing operations before income taxes $ (3,137 ) $ (59,287 ) $ (46,312 ) $ 60,271 $ (3,426 ) Add: Fixed charges 7,159 12,300 13,450 18,131 22,590 Earnings, as adjusted $ 4,022 $ (46,987 ) $ (32,862 ) $ 78,402 $ 19,164 Fixed charges: Interest expense (gross) $ 6,315 $ 11,514 $ 12,681 $ 17,380 $ 22,055 Portion of rent representative of the interest factor 844 786 769 751 535 Fixed charges $ 7,159 $ 12,300 $ 13,450 $ 18,131 $ 22,590 Deficiency of earnings available to cover fixed charges $ (3,137 ) $ (59,287 ) $ (46,312 ) N/A $ (3,426 ) Ratio of earnings to fixed charges N/A N/A N/A 4:1 N/A (1) Interest expense includes amortization of deferred issuance costs of $0.6 million, $1.0 million, $1.1 million, $1.6 million and $1.8 million for the years ended December 31, 2010, 2009, 2008, 2007 and 2006, respectively. Approximately 33 percent of annual rent expense is included in the computation. The Company believes this is a reasonable estimate of the interest factor in its leases, which are not material. The underlying rent amounts were $2.6 million, $2.4 million, $2.3 million, $2.3 million and $1.6 million for the years ended December 31, 2010, 2009, 2008, 2007 and 2006, respectively.
